DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 02/03/2022, with respect to the 35 U.S.C. 102 and 112(b) rejections of claims 1-14 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 112(b) rejections of claims 1-14 have been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a pneumatic nailer comprising a working piston subject to compressed air when a driving-in process is triggered, a safety device configured to be controlled by pressure in a control chamber to switch the pneumatic nailer from a trigger-ready state to a locked state, a control valve configured to control the pressure inside the control chamber comprising a control valve member, and a damper coupled to the control valve member.  The prior art of record that comes closest to teaching these limitations is Ishikawa et al ‘045 (US 2019/0389045), Ishikawa et al ‘748 (US 2018/0117748), and Bauer (US 2014/0231485).  Ishikawa teaches a pneumatic nailer comprising a working piston subject to compressed air when a driving-in process is triggered, a control valve configured to control the pressure inside the control chamber comprising a control valve member, and a damper.  However, Ishikawa fails to teach a safety device configured to be controlled by pressure in a control chamber to switch the pneumatic nailer from a trigger-ready state to a locked state and the damper coupled to the control valve member.  Ishikawa ‘748 teaches a pneumatic nailer comprising a working piston subject to compressed air when a driving-in 
Regarding claims 2-14, claims 2-14 are allowed because they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731